Exhibit 10.4

SONIC AUTOMOTIVE, INC.

2004 STOCK INCENTIVE PLAN

AMENDED AND RESTATED AS OF FEBRUARY 11, 2009

ARTICLE 1. PURPOSE AND EFFECTIVE DATE

1.1 Purposes of the Plan. Sonic Automotive, Inc. (the “Company”) has established
this Sonic Automotive, Inc. 2004 Stock Incentive Plan (the “Plan”) to promote
the interests of the Company and its stockholders. The purposes of the Plan are
to provide key employees and consultants providing services to the Company and
its Subsidiaries with incentives to contribute to the Company’s performance and
growth, to offer such persons stock ownership in the Company or other
compensation that aligns their interests with those of the Company’s
stockholders and to enhance the Company’s ability to attract, reward and retain
such persons upon whose efforts the Company’s success and future growth depends.

1.2 Original Effective Date. The Plan was initially adopted by the Board of
Directors on February 19, 2004 and effective as of such date, subject to the
requisite approval of the Company’s stockholders at the 2004 Annual Meeting of
Stockholders which was obtained on April 22, 2004. Awards could be granted prior
to the initial stockholder approval of the Plan, provided that all such Awards
must have been subject to stockholder approval of the Plan. This means that no
Option or SAR could be exercised prior to such approval, and all Awards were
subject to forfeiture if such approval was not obtained.

1.3 Restatement Effective Dates. The Plan was previously amended and restated
effective as of February 13, 2007, subject to the requisite approval of the
Company’s stockholders at the 2007 Annual Meeting of Stockholders which was
obtained on April 19, 2007. The Plan was subsequently amended and restated
effective as of December 3, 2008, provided that the amendments to
Section 10.1(b) in such amendment and restatement of the Plan shall be subject
to the requisite approval of the Company’s stockholders at the 2009 Annual
Meeting of Stockholders. This amendment and restatement is a continuation of the
Plan and shall be effective as of February 11, 2009, provided that this
amendment and restatement of the Plan shall be subject to the requisite approval
of the Company’s stockholders at the 2009 Annual Meeting of Stockholders.

ARTICLE 2. DEFINITIONS

2.1 Definitions. As used in the Plan, the following capitalized terms shall have
the meanings set forth below:

(a) “Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards or Stock Awards.

(b) “Award Agreement” means an agreement between the Company and a Participant,
setting forth the terms and conditions applicable to an Award granted to the
Participant under this Plan. The Award Agreement may be in such form as the
Committee shall determine, including a master agreement with respect to all or
any types of Awards supplemented by an Award notice issued by the Company.

(c) “Board” or “Board of Directors” means the Board of Directors of the Company.

(d) “Cause” means, except to the extent the applicable Award Agreement provides
otherwise or incorporates a different definition of “Cause,” any act, action or
series of acts or actions or any omission, omissions, or series of omissions
which result in, or which have the effect of resulting in, (i) the commission by
the Participant of a crime involving moral turpitude, which crime has a material
adverse impact on the Company or a Subsidiary or which is intended to result in
the personal enrichment of the Participant at the expense of the Company or a
Subsidiary; (ii) the Participant’s material violation of his responsibilities,
or the Participant’s gross negligence or willful misconduct; or (iii) the
continuous and willful failure by the Participant to follow the reasonable
directives of the Board of Directors. In any event, the existence of “Cause”
shall determined by the Committee.

(e) “Change in Control” means, except to the extent the applicable Award
Agreement provides otherwise or incorporates a different definition of “Change
in Control,” any merger or consolidation in which the Company is not the
surviving corporation and which results in the holders of the outstanding voting
securities of the Company (determined immediately prior to such merger or
consolidation) owning less than a majority of the outstanding voting securities
of



--------------------------------------------------------------------------------

the surviving corporation (determined immediately following such merger or
consolidation), or any sale or transfer by the Company of all or substantially
all of its assets or any tender offer or exchange offer for, or the acquisition,
directly or indirectly, by any person or group of, all or a majority of the
then-outstanding voting securities of the Company. Notwithstanding the foregoing
and unless otherwise provided by the Committee, to the extent necessary to
comply with Section 409A of the Code, the foregoing events shall constitute a
Change in Control with respect to an Award that is subject to Section 409A of
the Code only to the extent that such events also constitute a “change in
control event” within the meaning of Section 409A of the Code.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor act thereto. Reference to any section of the Code shall
be deemed to include reference to applicable regulations or other authoritative
guidance thereunder, and any amendments or successor provisions to such section,
regulations or guidance.

(g) “Committee” means (i) the committee appointed by the Board to administer the
Plan or (ii) in the absence of such appointment, the Board itself.
Notwithstanding the foregoing, to the extent required for Awards to be exempt
from Section 16 of the Exchange Act pursuant to Rule 16b-3, the Committee shall
consist of two or more Directors who are “non-employee directors” within the
meaning of such Rule 16b-3, and to the extent required for Awards to satisfy the
requirements for “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Committee shall consist of two or more Directors
who are “outside directors” within the meaning of Section 162(m) of the Code.
The Compensation Committee of the Board of Directors shall constitute the
Committee until otherwise determined by the Board of Directors.

(h) “Common Stock” means the Class A common stock of the Company, par value
$0.01 per share.

(i) “Company” means Sonic Automotive, Inc., a Delaware corporation, or any
successor thereto.

(j) “Director” means any individual who is a member of the Board of Directors of
the Company.

(k) “Disability” means, except to the extent the applicable Award Agreement
provides otherwise or incorporates a different definition of “Disability,” a
permanent and total disability as described in Section 22(e)(3) of the Code and
determined by the Committee. Notwithstanding the foregoing and unless otherwise
provided by the Committee, for Awards that are subject to Section 409A of the
Code, Disability shall mean that a Participant is disabled within the meaning of
Section 409A(a)(2)(C)(i) or (ii) of the Code.

(l) “Employee” means any employee of the Company or any Subsidiary. Directors
who are not otherwise employed by the Company or a Subsidiary are not considered
Employees under this Plan.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto. Reference to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include reference to
applicable rules, regulations or other authoritative guidance thereunder, and
any amendments or successor provisions to such section, rules, regulations and
guidance.

(n) “Fair Market Value” means, as of a particular date, the value of the Common
Stock determined as follows:

(i) If the Common Stock is traded on a national or regional securities exchange
or on the Nasdaq National Market System (“Nasdaq”), Fair Market Value shall be
determined on the basis of the closing sale price on the principal securities
exchange on which the Common Stock may then be traded on the date as of which
Fair Market Value is to be determined or, if there is no such sale on the
relevant date, then on the last previous day on which a sale was reported;

(ii) If the Common Stock is not listed on any securities exchange or traded on
Nasdaq, but nevertheless is publicly traded and reported on Nasdaq without
closing sale prices for the Common Stock being customarily quoted, Fair Market
Value shall be determined on the basis of the mean between the closing high bid
and low asked quotations in such other over-the-counter market as reported by
Nasdaq on the date as of which Fair Market Value is to be determined; but, if
there are no bid and asked quotations in the over-the-counter market as reported
by Nasdaq on that date, then the mean between the closing bid and asked
quotations in the over-the-counter market as reported by Nasdaq on the
immediately preceding day such bid and asked prices were quoted; and

(iii) If the Common Stock is not publicly traded as described in (i) or
(ii) above, Fair Market Value shall be determined by the Committee in good faith
and, with respect to an Option or SAR intended to be exempt from Section 409A of
the Code, in a manner consistent with Section 409A of the Code.



--------------------------------------------------------------------------------

(o) “Family Members” means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, or any person sharing the
Participant’s household (other than a tenant or employee).

(p) “Incentive Stock Option” or “ISO” means an option to purchase shares of
Common Stock granted under Article 6 which is designated as an Incentive Stock
Option and is intended to meet the requirements of Section 422 of the Code.

(q) “Involuntary Termination Without Cause” means the dismissal, or the request
for the resignation, of a Participant by either (i) a court order, order of any
court-appointed liquidator or trustee of the Company, or the order or request of
any creditors’ committee of the Company constituted under the federal bankruptcy
laws, provided that such order or request contains no specific reference to
actions or omissions that would constitute Cause; or (ii) a duly authorized
corporate officer of the Company or any Subsidiary, or by the Board, for any
reason other than for Cause.

(r) “Named Executive Officer” means a Participant who is considered a “covered
employee” within the meaning of Section 162(m) of the Code.

(s) “Nonqualified Stock Option” or “NSO” means an option to purchase shares of
Common Stock granted under Article 6, and which is not intended or otherwise
fails to meet the requirements of Section 422 of the Code.

(t) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

(u) “Option Price” means the price at which a share of Common Stock may be
purchased by a Participant pursuant to an Option, as determined by the Committee
in accordance with Article 6.

(v) “Participant” means an Employee or consultant who performs services for the
Company or a Subsidiary who has been granted an Award under the Plan which Award
is outstanding.

(w) “Performance Award” means an Award granted under Article 10 which is subject
to the attainment of one or more Performance Goals during a Performance Period,
as established by the Committee in its discretion.

(x) “Performance Goals” means the criteria and objectives designated by the
Committee that must be met during the Performance Period as a condition of the
Participant’s receipt of a Performance Award, as described in Section 10.1(b)
hereof.

(y) “Performance Period” means the period designated by the Committee during
which the Performance Goals with respect to a Performance Award will be
measured.

(z) “Plan” means this Sonic Automotive, Inc. 2004 Stock Incentive Plan, as
amended from time to time.

(aa) “Restricted Period” means the period beginning on the grant date of an
Award of Restricted Stock and ending on the date the shares of Common Stock
subject to such Award are no longer restricted and subject to forfeiture.

(bb) “Restricted Stock” means a share of Common Stock granted in accordance with
the terms of Article 8, which Common Stock is nontransferable and subject to a
substantial risk of forfeiture and such other restrictions as determined by the
Committee.

(cc) “Restricted Stock Unit” means a non-voting unit of measurement that
represents the contingent right to receive a share of Common Stock (or the value
of a share of Common Stock) in the future granted in accordance with the terms
of Article 8, which right is subject to such restrictions as determined by the
Committee.

(dd) “SAR” means a stock appreciation right granted pursuant to Article 7.

(ee) “Stock Award” means an equity-based award granted pursuant to Article 9.

(ff) “Subsidiary” means a corporation, partnership, limited liability company,
joint venture or other entity in which the Company directly or indirectly
controls more than 50% of the voting power or equity or profits interests;
provided, that for purposes of Incentive Stock Options, Subsidiary means a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.
Unless the Committee provides otherwise, for purposes of granting Options or
SARs, an entity shall not be considered a Subsidiary if such Options or SARs
would then be considered to provide for a deferral of compensation within the
meaning of Section 409A of the Code.



--------------------------------------------------------------------------------

(gg) “Ten Percent Stockholder” means a Participant who owns (directly or by
attribution within the meaning of Section 424(d) of the Code) stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, any Subsidiary or a parent of the Company.

(hh) “Termination of Service” means, except to the extent the applicable Award
Agreement provides otherwise or incorporates a different definition of
“Termination of Service” (and which may instead use the term “Separation from
Service”), the termination of a Participant’s service with the Company and its
Subsidiaries as an Employee or consultant for any reason other than a change in
the capacity in which the Participant renders service to the Company or a
Subsidiary or a transfer between or among the Company and its Subsidiaries.
Unless otherwise determined by the Committee, an Employee shall be considered to
have incurred a Termination of Service if his or her employer ceases to be a
Subsidiary. All determinations relating to whether a Participant has incurred a
Termination of Service and the effect thereof shall be made by the Committee in
its discretion, including whether a leave of absence shall constitute a
Termination of Service, subject to applicable law.

ARTICLE 3. ADMINISTRATION

3.1 Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full and exclusive power to select the individuals to whom
Awards may from time to time be granted under the Plan; determine the size and
types of Awards; determine the terms, restrictions and conditions of Awards in a
manner consistent with the Plan (including, but not limited to, the number of
shares of Common Stock subject to an Award; vesting or exercise conditions
applicable to an Award; the duration of an Award; whether an Award is intended
to qualify as a Performance Award; restrictions on transferability of an Award
and any shares of Common Stock issued thereunder; and other restrictions and
covenants upon which a Participant’s rights to receive, exercise or retain an
Award or cash, Common Stock or other gains related thereto shall be contingent);
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend or waive rules and regulations for the Plan’s
administration; delegate administrative responsibilities under the Plan and
(subject to the provisions of Article 12) amend the terms and conditions of any
outstanding Award to the extent such terms and conditions are within the
discretion of the Committee, including accelerating the time any Option or SAR
may be exercised, waiving restrictions and conditions on Awards and establishing
different terms and conditions relating to the effect of a Termination of
Service. The Committee also shall have the absolute discretion to make all other
determinations which may be necessary or advisable in the Committee’s opinion
for the administration of the Plan.

3.2 Award Agreements. Each Award granted under the Plan shall be evidenced by an
Award Agreement in such form as the Committee shall determine. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and incorporate any other terms and conditions, not inconsistent with the Plan
(except when necessary to comply with Section 409A or other applicable law), as
may be directed by the Committee. Except to the extent prohibited by applicable
law, the Committee may, but need not, require as a condition of any such Award
Agreement’s effectiveness that the Agreement be signed by the Participant.

3.3 Decisions Binding. All determinations, decisions and interpretations made by
the Committee pursuant to the provisions of the Plan and all related resolutions
of the Board shall be final, conclusive and binding on all persons, including
the Company, the Company’s stockholders, and Participants and their estates and
beneficiaries.

3.4 Indemnification. In addition to such other rights they may have as Directors
or members of the Committee, each person who is or shall have been a member of
the Committee shall be indemnified and held harmless by the Company against any
loss, cost, liability or expense (including settlement amounts paid with the
approval of the Committee) that may be imposed upon or reasonably incurred by
the Committee member in connection with or resulting from any claim, action,
suit or proceeding in which the member may be a party or otherwise involved by
reason of any action taken or failure to act under or in connection with the
Plan or any Award, except with respect to matters as to which the Committee
member has been grossly negligent or engaged in willful misconduct or as
prohibited by applicable law; provided, however, that the member shall give the
Company an opportunity, at its own expense, to handle and defend the same before
the member undertakes to handle and defend it on the member’s own behalf.



--------------------------------------------------------------------------------

ARTICLE 4. STOCK SUBJECT TO THE PLAN

4.1 Stock Available Under the Plan. Subject to adjustments as provided in
Section 4.3, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards under the Plan is 5,000,000 shares. The maximum number of
shares of Common Stock that may be issued pursuant to ISOs under this Plan shall
be 5,000,000 shares. Shares of Common Stock issued under the Plan may be shares
of original issuance, shares held in the treasury of the Company or shares
purchased in the open market or otherwise. Shares of Common Stock covered by
Awards which expire or are forfeited or canceled for any reason or which are
settled in cash shall be available for further Awards under the Plan.

4.2 Individual Award Limits. Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply (subject to adjustment as
provided in Section 4.3):

(a) Individual Option and SAR Limit. No Participant shall be granted, during any
one calendar year, Options and/or SARs (whether such SARs may be settled in
shares of Common Stock, cash or a combination thereof) covering in the aggregate
more than 500,000 shares of Common Stock.

(b) Individual Limit on Other Awards. With respect to any Awards other than
Options and SARs, no Participant shall be granted, during any one calendar year,
such Awards (whether such Awards may be settled in shares of Common Stock, cash
or a combination thereof) consisting of, covering or relating to in the
aggregate more than 250,000 shares of Common Stock.

4.3 Adjustments. In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation or similar
transaction or other change in corporate capitalization affecting the Common
Stock, equitable adjustments and/or substitutions, as applicable, shall be made
by the Committee to the maximum number and kind of shares of Common Stock which
may be issued under the Plan set forth in Section 4.1, the number of shares
subject to the ISO limit in Section 4.1, the number of shares of Common Stock
subject to the Award limits set forth in Section 4.2 and in the number, kind and
price of shares of Common Stock subject to outstanding Awards granted under the
Plan. In addition, the Committee, in its discretion, shall have the right to
make such similar adjustments as described above in the event of any corporate
transaction to which Section 424(a) of the Code applies or such other event
which in the judgment of the Committee necessitates an adjustment as may be
determined to be appropriate and equitable by the Committee. Adjustments under
this Section 4.3 shall, to the extent practicable and applicable, be made in a
manner consistent with the requirements of Sections 162(m) and 409A of the Code
and, in the case of ISOs, Section 424(a) of the Code. Notwithstanding the
foregoing, the number of shares of Common Stock subject to any Award shall
always be a whole number and the Committee, in its discretion, shall make such
adjustments as are necessary to eliminate fractional shares that may result from
any adjustments made pursuant hereto. Except as expressly provided herein, the
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an outstanding Award.

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

Awards under the Plan may be granted to Employees and consultants providing
services to the Company or a Subsidiary (provided such consultants render bona
fide services not in connection with the offer and sale of securities in a
capital-raising transaction) as selected by the Committee. In determining the
individuals to whom such an Award shall be granted and the terms and conditions
of such Award, the Committee may take into account any factors it deems
relevant, including the duties of the individual, the Committee’s assessment of
the individual’s present and potential contributions to the success of the
Company or its Subsidiaries and such other factors as the Committee shall deem
relevant in connection with accomplishing the purposes of the Plan. Such
determinations made by the Committee under the Plan need not be uniform and may
be made selectively among eligible individuals under the Plan, whether or not
such individuals are similarly situated. Subject to the Award limits set forth
in Section 4.2, a Participant may be granted more than one Award under the Plan;
however, a grant made hereunder in any one year to a Participant shall neither
guarantee nor preclude a further grant to such Participant in that year or
subsequent years.



--------------------------------------------------------------------------------

ARTICLE 6. STOCK OPTIONS

6.1 Stock Options. Subject to the provisions of the Plan, the Committee may
grant Options upon the following terms and conditions:

(a) Award Agreement. Each grant of an Option shall be evidenced by an Award
Agreement in such form as the Committee shall determine. The Award Agreement
shall specify the number of shares of Common Stock to which the Option pertains,
whether the Option is an ISO or a NSO, the Option Price, the term of the Option,
the conditions upon which the Option shall become vested and exercisable, and
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine. ISOs may be granted only to
Employees of the Company or a Subsidiary.

(b) Option Price. The Option Price per share of Common Stock shall be determined
by the Committee, but shall not be less than the Fair Market Value per share of
Common Stock on the date of grant of the Option. In the case of an ISO granted
to a Ten Percent Stockholder, the Option Price per share of Common Stock shall
not be less than 110% of the Fair Market Value per share of Common Stock on the
date of grant of the Option. Notwithstanding the foregoing, an Option may be
granted with an Option Price per share of Common Stock less than that set forth
above if such Option is granted pursuant to an assumption of, or substitution
for, another option in a manner satisfying the provisions of Section 424(a) of
the Code.

(c) Exercise of Options. An Option shall be exercisable in whole or in part
(including periodic installments) at such time or times, and subject to such
restrictions and conditions, as the Committee shall determine. Except as
otherwise provided in the Award Agreement, the right to purchase shares of
Common Stock under the Option that become exercisable in periodic installments
shall be cumulative so that such shares of Common Stock (or any part thereof)
may be purchased at any time thereafter until the expiration or termination of
the Option.

(d) Option Term. The term of an Option shall be determined by the Committee, but
in no event shall an ISO be exercisable more than ten years from the date of its
grant or in the case of any ISO granted to a Ten Percent Stockholder, more than
five years from the date of its grant.

(e) Termination of Service. Except to the extent an Option remains exercisable
as provided below or as otherwise set forth in the Award Agreement, an Option
shall immediately terminate upon the Participant’s Termination of Service with
the Company and its Subsidiaries for any reason.

(i) General Rule. In the event that a Participant incurs a Termination of
Service for any reason other than Cause, Involuntary Termination Without Cause,
or his death or Disability, the Participant may exercise an Option to the extent
that the Participant was entitled to exercise such Option as of the date of
termination, but only within such period of time ending on the earlier of (1) 60
days following such Termination of Service or (2) the expiration of the term of
the Option as set forth in the Award Agreement.

(ii) Involuntary Termination Without Cause. In the event that a Participant
incurs a Termination of Service that constitutes an Involuntary Termination
Without Cause, the Participant may exercise an Option to the extent that the
Participant was entitled to exercise such Option as of the date of termination,
but only within such period of time ending on the earlier of (1) 90 days
following such Termination of Service or (2) the expiration of the term of the
Option as set forth in the Award Agreement.

(iii) Disability. In the event that a Participant incurs a Termination of
Service as a result of the Participant’s Disability, the Participant may
exercise an Option to the extent that the Participant was entitled to exercise
such Option as of the date of termination, but only within such period of time
ending on the earlier of (1) one year following such Termination of Service or
(2) the expiration of the term of the Option as set forth in the Award
Agreement.

(iv) Death. In the event that a Participant’s Termination of Service is caused
by the Participant’s death, or in the event of the Participant’s death following
the Participant’s Termination of Service but during the exercise period
following termination described in subparagraph (i), (ii) or (iii) above, as
applicable, then an Option may be exercised to the extent the Participant was
entitled to exercise such Option as of the date of death by the person or
persons to whom the Participant’s rights to exercise the Option passed by will
or the laws of descent and distribution (or by the executor or administrator of
the Participant’s estate), but only within the period ending on the earlier of
(1) one year following the date of death or (2) the expiration of the term of
the Option as set forth in the Award Agreement.



--------------------------------------------------------------------------------

(f) ISO Limitation. To the extent that the aggregate Fair Market Value
(determined as of the date of grant) of the shares of Common Stock with respect
to which a Participant’s ISOs are exercisable for the first time during any
calendar year (under all plans of the Company and its Subsidiaries) exceeds
$100,000 or such other applicable limitation set forth in Section 422 of the
Code, such ISOs shall be treated as NSOs. The determination of which ISOs shall
be treated as NSOs generally shall be based on the order in which such ISOs were
granted and shall be made in accordance with applicable rules and regulations
under the Code.

(g) Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company in the manner prescribed by the Company (or its
delegate), specifying the number of shares of Common Stock with respect to which
the Option is to be exercised, accompanied by the aggregate Option Price for the
shares of Common Stock. The aggregate Option Price shall be payable to the
Company in full in cash or cash equivalents acceptable to the Company, or if
approved by the Committee, by tendering previously acquired shares of Common
Stock (or delivering a certification of ownership of such shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the shares of Common Stock either were purchased on the
open market or have been held by the Participant for a period of at least six
months (unless such six-month period is waived by the Committee)), a combination
of the foregoing, or by any other means which the Company determines to be
consistent with the Plan’s purpose and applicable law (including the tendering
of Awards having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price, as determined by the Committee).

(h) Transfer Restrictions. Except as otherwise set forth herein, Options may not
be sold, transferred, pledged, assigned, alienated, hypothecated or disposed of
in any manner other than by will or the laws of descent and distribution, and
Options shall be exercisable during the Participant’s lifetime only by the
Participant (or, to the extent permitted by applicable law, the Participant’s
guardian or legal representative in the event of the Participant’s legal
incapacity). Notwithstanding the foregoing, the Committee, in its absolute
discretion, may permit a Participant to transfer NSOs, in whole or in part, for
no consideration to (1) one or more Family Members; (2) a trust in which Family
Members have more than 50% of the beneficial interest; (3) a foundation in which
Family Members (or the Participant) control the management of assets; or (4) any
other entity in which Family Members (or the Participant) own more than 50% of
the voting interests; provided, that such transfer is permitted under applicable
tax laws and Rule 16b-3 of the Exchange Act as in effect from time to time. In
all cases, the Committee must be notified in advance in writing of the terms of
any proposed transfer to a permitted transferee and such transfers may occur
only with the consent of and subject to the rules and conditions imposed by the
Committee. The transferred NSOs shall continue to be subject to the same terms
and conditions in the hands of the transferee as were applicable immediately
prior to the transfer (including the provisions of the Plan and Award Agreement
relating to the expiration or termination of the NSOs). The NSOs shall be
exercisable by the permitted transferee only to the extent and for the periods
specified herein and in any applicable Award Agreement.

(i) No Stockholder Rights. No Participant shall have any rights as a stockholder
with respect to shares of Common Stock subject to the Participant’s Option until
the issuance of such shares to the Participant pursuant to the exercise of such
Option.

ARTICLE 7. STOCK APPRECIATION RIGHTS

7.1 Grants of SARs. Subject to the provisions of the Plan, the Committee may
grant SARs upon the following terms and conditions:

(a) Award Agreement. Each grant of a SAR shall be evidenced by an Award
Agreement in such form as the Committee shall determine. The Award Agreement
shall specify the number of shares of Common Stock to which the SAR pertains,
the term of the SAR, the conditions upon which the SAR shall become vested and
exercisable, and such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. The Committee may
grant SARs in tandem with or independently from Options.

(b) Initial Value of SARs. The Committee shall assign an initial value to each
SAR, provided that the initial value may not be less than the aggregate Fair
Market Value on the date of grant of the shares of Common Stock to which the SAR
pertains.

(c) Exercise of SARs. A SAR shall be exercisable in whole or in part (including
periodic installments) at such time or times, and subject to such restrictions
and conditions, as the Committee shall determine. Notwithstanding the foregoing,
in the case of a SAR that is granted in tandem with an Option, the SAR may be
exercised only with respect to



--------------------------------------------------------------------------------

the shares of Common Stock for which its related Option is then exercisable. The
exercise of either an Option or a SAR that are granted in tandem shall result in
the termination of the other to the extent of the number of shares of Common
Stock with respect to which such Option or SAR is exercised.

(d) Term of SARs. The term of a SAR granted independently from an Option shall
be determined by the Committee, but in no event shall such a SAR be exercisable
more than ten years from the date of its grant. A SAR granted in tandem with an
Option shall have the same term as the Option to which it relates.

(e) Termination of Service. In the event that a Participant incurs a Termination
of Service, the Participant’s SARs shall terminate in accordance with the
provisions specified in Article 6 with respect to Options.

(f) Payment of SAR Value. Upon the exercise of a SAR, a Participant shall be
entitled to receive (i) the excess of the Fair Market Value on the date of
exercise of the shares of Common Stock with respect to which the SAR is being
exercised, over (ii) the initial value of the SAR on the date of grant, as
determined in accordance with Section 7.1(b) above. Notwithstanding the
foregoing, the Committee may specify in an Award Agreement that the amount
payable upon the exercise of a SAR shall not exceed a designated amount. At the
Committee’s discretion, the amount payable as a result of the exercise of a SAR
may be settled in cash, shares of Common Stock of equivalent value, or a
combination of cash and Common Stock. A fractional share of Common Stock shall
not be deliverable upon the exercise of a SAR, but a cash payment shall be made
in lieu thereof.

(g) Nontransferability. Except as otherwise set forth herein, SARs granted under
the Plan may not be sold, transferred, pledged, assigned, alienated,
hypothecated or disposed of in any manner other than by will or the laws of
descent and distribution, and SARs shall be exercisable during the Participant’s
lifetime only by the Participant (or, to the extent permitted by applicable law,
the Participant’s guardian or legal representative in the event of the
Participant’s legal incapacity). Notwithstanding the foregoing, the Committee,
in its absolute discretion, may permit a Participant to transfer SARs, in whole
or in part, for no consideration to (i) one or more Family Members; (ii) a trust
in which Family Members have more than 50% of the beneficial interest; (iii) a
foundation in which Family Members (or the Participant) control the management
of assets; or (iv) any other entity in which Family Members (or the Participant)
own more than 50% of the voting interests; provided, that such transfer is
permitted under applicable tax laws and Rule 16b-3 of the Exchange Act as in
effect from time to time. In all cases, the Committee must be notified in
advance in writing of the terms of any proposed transfer to a permitted
transferee and such transfers may occur only with the consent of and subject to
the rules and conditions imposed by the Committee. The transferred SARs shall
continue to be subject to the same terms and conditions in the hands of the
transferee as were applicable immediately prior to the transfer (including the
provisions of the Plan and Award Agreement relating to the expiration or
termination of the SARs). The SARs shall be exercisable by the permitted
transferee only to the extent and for the periods specified herein and in any
applicable Award Agreement.

(h) No Stockholder Rights. No Participant shall have any rights as a stockholder
of the Company with respect to shares of Common Stock subject to a SAR until the
issuance of shares (if any) to the Participant pursuant to the exercise of such
SAR.

ARTICLE 8. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1 Grants of Restricted Stock and Restricted Stock Units. Subject to the
provisions of the Plan, the Committee may grant Restricted Stock and/or
Restricted Stock Units upon the following terms and conditions:

(a) Award Agreement. Each grant of Restricted Stock or Restricted Stock Units
shall be evidenced by an Award Agreement in such form as the Committee shall
determine. The Award Agreement shall specify the number of shares of Restricted
Stock granted or with respect to which the Restricted Stock Units are granted,
the Restricted Period, the conditions upon or the time at which the Restricted
Period shall lapse, and such additional terms and conditions, not inconsistent
with the provisions of the Plan, as the Committee shall determine.

(b) Purchase Price. The Committee shall determine the purchase price, if any, to
be paid for each share of Restricted Stock or each Restricted Stock Unit,
subject to such minimum consideration as may be required by applicable law.

(c) Nontransferability. Except as otherwise set forth in the Award Agreement,
shares of Restricted Stock and Restricted Stock Units may not be sold,
transferred, pledged, assigned, alienated, hypothecated or disposed of in any
manner until the end of the Restricted Period applicable to such shares and the
satisfaction of any and all other conditions prescribed by the Committee.



--------------------------------------------------------------------------------

(d) Other Restrictions. The Committee may impose such conditions and
restrictions on the grant or vesting of Restricted Stock and Restricted Stock
Units as it determines, including but not limited to restrictions based upon the
occurrence of a specific event, continued service for a period of time or other
time-based restrictions, or the achievement of financial or other business
objectives (including the Performance Goals described in Section 10.1(b)). The
Committee may provide that such restrictions may lapse separately or in
combination at such time or times and with respect to all shares of Restricted
Stock and Restricted Stock Units or in installments or otherwise as the
Committee may deem appropriate.

(e) Settlement of Restricted Stock Units. After the expiration of the Restricted
Period and all conditions and restrictions applicable to Restricted Stock Units
have been satisfied or lapsed, the Participant shall be entitled to receive the
then Fair Market Value of the shares of Common Stock with respect to which the
Restricted Stock Units were granted. Such amount shall be paid in cash, shares
of Common Stock (which shares of Common Stock themselves may be shares of
Restricted Stock) or a combination thereof as specified by the Committee.

(f) Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to Restricted Stock, the Participant
shall be required to promptly file a copy of such election with the Company as
required under Section 83(b) of the Code.

(g) Termination of Service. Notwithstanding anything herein to the contrary and
except as otherwise determined by the Committee, in the event of the
Participant’s Termination of Service prior to the expiration of the Restricted
Period, all shares of Restricted Stock and Restricted Stock Units with respect
to which the applicable restrictions have not yet lapsed shall be forfeited.

(h) Stockholder Rights.

(i) Restricted Stock. Except to the extent otherwise provided by the Committee,
a Participant that has been granted Restricted Stock shall have the rights and
privileges of a stockholder as to such Restricted Stock, including the right to
vote such Restricted Stock and the right to receive dividends, if and when
declared by the Board of Directors, provided, that the Committee may require
that any cash dividends shall be automatically reinvested in additional shares
of Restricted Stock.

(ii) Restricted Stock Units. A Participant shall have no voting or other
stockholder rights or ownership interest in shares of Common Stock with respect
to which Restricted Stock Units are granted. Notwithstanding the foregoing, the
Committee may, in its discretion, provide in an Award Agreement that, if the
Board of Directors declares a dividend with respect to the Common Stock,
Participants shall receive dividend equivalents with respect to their Restricted
Stock Units. Subject to Section 409A of the Code, the Committee may determine
the form, time of payment and other terms of such dividend equivalents, which
may include cash or Restricted Stock Units.

(iii) Adjustments and Dividends Subject to Plan. With respect to any shares of
Restricted Stock or Restricted Stock Units received as a result of adjustments
under Section 4.3 hereof and also any shares of Common Stock, Restricted Stock
or Restricted Stock Units that result from dividends declared on the Common
Stock, the Participant shall have the same rights and privileges, and be subject
to the same restrictions, as are set forth in this Article 8 except to the
extent the Committee otherwise determines.

(i) Issuance of Restricted Stock. A grant of Restricted Stock may be evidenced
in such manner as the Committee shall deem appropriate, including without
limitation, book-entry registration or the issuance of a stock certificate (or
certificates) representing the number of shares of Restricted Stock granted to
the Participant, containing such legends as the Committee deems appropriate and
held in custody by the Company or on its behalf, in which case the grant of
Restricted Stock shall be accompanied by appropriate stop-transfer instructions
to the transfer agent for the Common Stock, until (1) the expiration or
termination of the Restricted Period for such shares of Restricted Stock and the
satisfaction of any and all other conditions prescribed by the Committee or
(2) the forfeiture of such shares of Restricted Stock. The Committee may require
a Participant to deliver to the Company a stock power, endorsed in blank,
relating to the shares of Restricted Stock to be held in custody by or for the
Company.



--------------------------------------------------------------------------------

ARTICLE 9. STOCK AWARDS

The Committee may grant other types of Stock Awards that involve the issuance of
shares of Common Stock or that are denominated or valued by reference to shares
of Common Stock, including but not limited to the grant of shares of Common
Stock or the right to acquire or purchase shares of Common Stock. Stock Awards
shall be evidenced by an Award Agreement in such form as the Committee shall
determine. The Award Agreement shall specify the number of shares of Common
Stock to which the Stock Award pertains, the form in which the Stock Award shall
be paid and such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

ARTICLE 10. PERFORMANCE AWARDS

10.1 Performance Awards. Subject to the terms of the Plan (including the share
limit in Section 4.2), the Committee may designate an Award of Restricted Stock
or Restricted Stock Units or a Stock Award as a Performance Award based upon a
determination that the Participant is or may become a Named Executive Officer
and the Committee wishes such Awards to qualify for the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code. Performance
Awards shall be contingent upon the attainment of one or more Performance Goals.
The provisions of this Article 10 shall control to the extent inconsistent with
Articles 8 and 9 and such Performance Awards shall be subject to the following
terms and conditions:

(a) Award Agreement. Each grant of a Performance Award shall be evidenced by an
Award Agreement in such form as the Committee shall determine. The Award
Agreement shall specify the number of shares of Common Stock to which the
Performance Award pertains, the Performance Goals applicable to such Performance
Award, the length of the Performance Period, and such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

(b) Performance Goals. The Committee shall establish one or more Performance
Goals for the Participant that are objectively determinable (i.e., such that a
third party with knowledge of the relevant facts could determine whether the
goals have been met). Such Performance Goals must be established in writing by
the Committee within ninety (90) days after the beginning of the Performance
Period (or, if earlier, by the date on which 25% of the Performance Period has
elapsed) or within such other time period prescribed by Section 162(m) of the
Code; provided, that achievement of the Performance Goals must be substantially
uncertain at the time they are established. Such Performance Goals shall be
based on one or more of the following, as determined in the sole discretion of
the Committee: stock price; market share; earnings per share (basic or diluted);
net earnings; operating or other earnings; gross or net profits; revenues;
financial return ratios; stockholder return; cash flow measures (including
operating cash flow, free cash flow, and cash flow return on investment); cash
position; return on equity; return on investment; debt rating; sales (including
Company-wide sales and dealership sales); expense reduction levels; debt levels
(including borrowing capacity); return on assets (gross or net); debt to equity
ratio; debt to capitalization ratio; consummation of debt offerings;
consummation of equity offerings; growth in assets, sales, or market share;
customer satisfaction; reducing, retiring or refinancing all or a portion of the
Company’s long-term or short-term public or private debt or similar financial
obligations (including the attainment of a certain level of reduction in such
debt); share count reduction; gross or operating margins; contractual compliance
(including maintaining compliance with financial and other covenants, obtaining
waivers of non-compliance, or obtaining amendments of contractual covenants); or
strategic business objectives based on meeting specified revenue goals, market
penetration goals, geographic business expansion goals, cost targets, or goals
relating to acquisitions or divestitures. Performance Goals may be based on the
performance of the Company, based on the Participant’s division, business unit
or employing Subsidiary, based on the performance of one or more divisions,
business units or Subsidiaries, based on the performance of the Company and its
Subsidiaries as a whole, or based on any combination of the foregoing.
Performance Goals also may be expressed by reference to the Participant’s
individual performance with respect to any of the foregoing criteria.

Performance Goals may be expressed in such form as the Committee shall
determine, including either in absolute or relative terms (including, but not by
way of limitation, by relative comparison to a pre-established target, to
previous years or to other companies or other external measures), in
percentages, in terms of growth over time or otherwise, provided that the
Performance Goals meet the requirements hereunder. Performance Goals need not be
based upon an increase or positive result under one of the above criteria and
could include, for example, maintaining the status quo or the limitation of
economic losses (measured in such case by reference to the specific criteria).
When establishing the Performance Goals, the Committee may specify that the
Performance Goals shall be determined either before or after



--------------------------------------------------------------------------------

taxes and shall be adjusted to exclude items such as (i) asset write-downs or
impairment charges; (ii) the effect of unusual or extraordinary charges or
income items or other events, including acquisitions or dispositions of
businesses or assets, restructurings, discontinued operations, reductions in
force, refinancing/restructuring of short term and/or long term debt, or other
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (iii) litigation or claim expenses,
judgments or settlements, or (iv) changes in accounting principles or tax laws
or other laws or provisions affecting reported results. The Performance Goals
established by the Committee may be (but need not be) particular to a
Participant and/or different each Performance Period.

The Committee also may establish subjective Performance Goals for Participants,
provided that for Named Executive Officers, the subjective Performance Goals may
be used only to reduce, and not increase, the Performance Award otherwise
payable under the Plan. The Committee can establish other performance measures
for Awards granted to Participants that are not intended to qualify under the
performance-based compensation provisions of Section 162(m) of the Code.

(c) Payment. Prior to the vesting, settlement, payment or delivery, as the case
may be, of a Performance Award, the Committee shall certify in writing the
extent to which the applicable Performance Goals and any other material terms of
the Performance Award have been achieved or exceeded for the applicable
Performance Period. In no event may the Committee waive achievement of the
Performance Goal requirements for a Named Executive Officer except in its
discretion in the case of the death or Disability of the Participant or as
otherwise provided in Article 11 with respect to a Change in Control.
Notwithstanding anything herein to the contrary, the maximum cash payment that
may be paid during a calendar year to a Participant pursuant to a Performance
Award shall be $2,000,000.

(d) Code Section 162(m). The Committee shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate to
ensure that such Performance Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

ARTICLE 11. CHANGE IN CONTROL

11.1 Impact on Options, SARs and Stock Awards. Notwithstanding any other
provision of the Plan, all outstanding Options, SARs and Stock Awards (other
than Stock Awards that have been designated as Performance Awards) shall become
fully vested and exercisable on and after (a) the date of consummation of a
tender offer or exchange offer that constitutes a Change in Control or (b) the
third business day prior to the effective date of any other Change in Control.

11.2 Impact on Restricted Stock and Restricted Stock Units. Notwithstanding any
other provision of the Plan, all Awards of Restricted Stock and Restricted Stock
Units (other than those that have been designated as Performance Awards) shall
be deemed vested, all restrictions shall be deemed lapsed, all terms and
conditions shall be deemed satisfied and the Restricted Period with respect
thereto shall be deemed to have ended as of (a) the date of consummation of a
tender offer or exchange offer that constitutes a Change in Control or (b) the
third business day prior to the effective date of any other Change in Control.

11.3 Performance Awards. All Performance Awards earned and outstanding as of the
date of the Change in Control shall be payable in full within 30 days following
the Change in Control. Any remaining Performance Awards shall be accelerated and
deemed to have been fully earned as of the date of the Change in Control, with a
pro rata settlement of the Performance Award to be made within 30 days following
the Change in Control based upon an assumed achievement of the applicable
Performance Goals and the length of time within the Performance Period that has
elapsed prior to the Change in Control.

ARTICLE 12. AMENDMENT, SUSPENSION AND TERMINATION

12.1 Amendment, Suspension and Termination of Plan. The Board may at any time,
and from time to time, amend, suspend or terminate the Plan in whole or in part;
provided, that no amendment, suspension or termination shall be effective unless
approved by the stockholders of the Company (a) to the extent stockholder
approval is necessary to satisfy the applicable requirements of the Code
(including, but not limited to, Sections 162(m) and 422 thereof), the Exchange
Act or Rule 16b-3 thereunder, any New York Stock Exchange, Nasdaq or securities
exchange listing requirements or any other law or regulation; (b) if such
amendment is intended to allow the Option Price of outstanding Options to be
reduced by repricing



--------------------------------------------------------------------------------

or replacing such Options; or (c) to the extent the Board determines, in its
discretion, that stockholder approval is desirable even if such stockholder
approval is not expressly required by the Plan or applicable law or regulation.
Unless sooner terminated by the Board, the Plan shall terminate ten years from
the date the Plan is adopted by the Board. No further Awards may be granted
after the termination of the Plan, but the Plan shall remain effective with
respect to any outstanding Awards previously granted. No amendment, suspension
or termination of the Plan shall adversely affect in any material way the rights
of a Participant under any outstanding Award without the Participant’s consent.

12.2 Amendment of Awards. Subject to Section 12.1 above, the Committee may at
any time amend the terms of an Award previously granted to a Participant, but no
such amendment shall adversely affect in any material way the rights of the
Participant without the Participant’s consent except as otherwise provided in
the Plan or the Award Agreement.

12.3 Section 409A and Compliance Amendments. Notwithstanding any other provision
of the Plan to the contrary, the Board may amend the Plan and/or the Committee
may amend any outstanding Award in any respect it deems necessary or advisable
to comply with applicable law without obtaining a Participant’s consent,
including but not limited to reforming (including on a retroactive basis, if
permissible and applicable) any terms of an outstanding Award to comply with or
meet an exemption from Section 409A of the Code.

ARTICLE 13. WITHHOLDING

13.1 Tax Withholding in General. The Company shall have the power and the right
to deduct or withhold from cash payments or other property to be paid to the
Participant, or require a Participant to remit to the Company or a Subsidiary,
an amount sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising in connection with an Award under this Plan. The
Company shall not be required to issue any shares of Common Stock or settle any
Awards payable hereunder until such withholding requirements have been
satisfied.

13.2 Share Withholding and Remittance. With respect to withholding required upon
the exercise of Options, or upon any other taxable event arising as a result of
Awards granted hereunder which are to be paid in the form of shares of Common
Stock, the Company may withhold from an Award, or the Participant may remit,
subject to applicable law (including Rule 16b-3 under the Exchange Act), shares
of Common Stock having a Fair Market Value on the date the tax is to be
determined of no more than the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be made in accordance with
procedures established by the Committee and/or the Company. Notwithstanding the
foregoing, the Committee and/or the Company shall have the right to restrict a
Participant’s ability to satisfy tax obligations through share withholding as
they may deem necessary or appropriate.

ARTICLE 14. GENERAL PROVISIONS

14.1 Restrictions on Stock Ownership/Legends. The Committee, in its discretion,
may establish guidelines applicable to the ownership of any shares of Common
Stock acquired pursuant to the exercise of an Option or SAR or in connection
with any other Award under this Plan as it may deem desirable or advisable,
including, but not limited to, time-based or other restrictions on
transferability regardless of whether or not the Participant is otherwise vested
in such Common Stock. All stock certificates representing shares of Common Stock
issued pursuant to this Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable and the Committee may
cause any such certificates to have legends affixed thereto to make appropriate
references to any applicable restrictions.

14.2 Deferrals. Subject to Section 14.10, the Committee may require or permit a
Participant to defer receipt of the delivery of shares of Common Stock or other
payments pursuant to Awards under the Plan that otherwise would be due to such
Participant. Subject to Section 14.10, any deferral elections shall be subject
to such terms, conditions, rules and procedures as the Committee shall
determine.

14.3 No Employment Rights. Nothing in the Plan or any Award Agreement shall
confer upon any Participant any right to continue in the employ or service of
the Company or a Subsidiary nor interfere with or limit in any way the right of
the Company or a Subsidiary to terminate any Participant’s employment by, or
performance of services for, the Company or Subsidiary at any time for any
reason.



--------------------------------------------------------------------------------

14.4 No Participation Rights. No person shall have the right to be selected to
receive an Award under this Plan and there is no requirement for uniformity of
treatment among Participants.

14.5 No Trust or Fund Created. To the extent that any person acquires a right to
receive Common Stock or cash payments under the Plan, such right shall be only
contractual in nature unsecured by any assets of the Company or a Subsidiary.
Neither the Company nor any Subsidiary shall be required to segregate any
specific funds, assets or other property from its general assets with respect to
any Awards under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company or any Subsidiary, on
the one hand, and any Participant or other person, on the other hand.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company or the applicable Subsidiary.

14.6 Restrictions on Transferability. Except as otherwise provided herein or in
an Award Agreement, no Award or any shares of Common Stock subject to an Award
which have not been issued, or as to which any applicable restrictions have not
lapsed, may be sold, transferred, pledged, assigned, alienated, hypothecated or
disposed of in any manner. Any attempt to transfer an Award or such shares of
Common Stock in violation of the Plan or an Award Agreement shall relieve the
Company and its Subsidiaries from any obligations to the Participant thereunder.

14.7 Requirements of Law. The granting of Awards and the issuance of shares of
Common Stock under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. With respect to Participants who are
subject to Section 16 of the Exchange Act, this Plan is intended to comply with
all provisions of Rule 16b-3 or any successor rule under the Exchange Act,
unless determined otherwise by the Committee.

14.8 Approvals and Listing. The Company shall not be required to grant, issue or
settle any Awards or issue any certificate or certificates for shares of Common
Stock under the Plan prior to (a) obtaining any required approval from the
stockholders of the Company; (b) obtaining any approval from any governmental
agency which the Company shall, in its discretion, determine to be necessary or
advisable; (c) the admission of such shares of Common Stock to listing on any
national securities exchange on which the Company’s Common Stock may be listed;
and (d) the completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or ruling or regulation of any
governmental or regulatory body which the Company shall, in its sole discretion,
determine to be necessary or advisable. The Company may require that any
recipient of an Award make such representations and agreements and furnish such
information as it deems appropriate to assure compliance with the foregoing or
any other applicable legal requirement. Notwithstanding the foregoing, the
Company shall not be obligated at any time to file or maintain a registration
statement under the Securities Act of 1933, as amended, or to effect similar
compliance under any applicable state laws with respect to the Common Stock that
may be issued pursuant to this Plan.

14.9 Compliance with Code Section 162(m). It is intended that the Plan comply
fully with and meet all of the requirements of Section 162(m) of the Code with
respect to Options and SARs granted hereunder. At all times when the Committee
determines that compliance with the performance-based compensation exception
under Section 162(m) of the Code is required or desired, all Performance Awards
granted under this Plan also shall comply with the requirements of
Section 162(m) of the Code, and the Plan must be resubmitted to the stockholders
of the Company as necessary to enable Performance Awards to qualify as
performance-based compensation thereunder (which rules currently require that
the stockholders reapprove the Plan no later than the first stockholders meeting
that occurs in the fifth year following the year in which the stockholders
previously approved the Plan). In addition, in the event that changes are made
to Section 162(m) of the Code to permit greater flexibility with respect to any
Award or Awards under the Plan, the Committee may make any adjustments it deems
appropriate. The Committee may, in its discretion, determine that it is
advisable to grant Awards that shall not qualify as “performance-based
compensation” and may grant Awards without satisfying the requirements of
Section 162(m) of the Code.

14.10 Compliance with Code Section 409A. It is generally intended that the Plan
and all Awards hereunder either comply with or meet the requirements for an
exemption from Section 409A of the Code and the Plan shall be operated and
administered accordingly. No Award (or modification thereof) shall provide for a
deferral of compensation (within the meaning of Section 409A of the Code) that
does not comply with Section 409A of the Code and the Award Agreement shall
incorporate the terms and conditions required by Section 409A of the Code,
unless the Committee, at the time of grant (or modification, as the case may
be), provides that the Award is not intended to comply with Section 409A of the
Code.



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, the Committee may amend or
vary the terms of Awards under the Plan in order to conform such terms to the
requirements of Section 409A of the Code. To the extent an Award does not
provide for a deferral of compensation (within the meaning of Section 409A of
the Code), but may be deferred under a nonqualified deferred compensation plan
established by the Company, the terms of such nonqualified deferred compensation
plan shall govern such deferral, and to the extent necessary, are incorporated
herein by reference. Notwithstanding any other provisions of the Plan or any
Award Agreement, the Company does not guarantee to any Participant (or any other
person with an interest in an Award) that the Plan or any Award hereunder
complies with or is exempt from Section 409A of the Code, and shall not have any
liability to or indemnify or hold harmless any individual with respect to any
tax consequences that arise from any such failure to comply with or meet an
exemption under Section 409A of the Code.

14.11 Other Corporate Actions. Nothing contained in the Plan shall be construed
to limit the authority of the Company to exercise its corporate rights and
powers, including, but not by way of limitation, the right of the Company to
adopt other compensation arrangements (including an arrangement not intended to
be performance-based compensation under Section 162(m) of the Code) or the right
of the Company to authorize any adjustment, reclassification, reorganization, or
other change in its capital or business structure, any merger or consolidation
of the Company, the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its business or assets.

14.12 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall also include the feminine, and the plural shall
include the singular and the singular shall include the plural.

14.13 Severability. The invalidity or unenforceability of any particular
provision of this Plan shall not affect the other provisions hereof, and the
Committee may elect in its discretion to construe such invalid or unenforceable
provision in a manner which conforms to applicable law or as if such provision
was omitted.

14.14 Governing Law. To the extent not preempted by federal law, the Plan, and
all Award Agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of North Carolina (excluding the principles of
conflict of law thereof).